MOR-1                                               UNITED STATES BANKRUPTCY COURT
CASE NAME:   ALL AMERICAN OIL & GAS INCORPORATED                                                                    PETITION DATE:                 11/12/2018
CASE NUMBER: 18-52693-rbk                                                                                           DISTRICT OF TEXAS:           WESTERN
PROPOSED PLAN DATE: Confirmation hearing set for 06/05/2019                                                         DIVISION:                    SAN ANTONIO

                           MONTHLY OPERATING REPORT SUMMARY FOR MONTH                                                                            MARCH            YEAR 2019
                               MONTH                NOVEMBER         DECEMBER                   JANUARY                     FEBRUARY                   MARCH
REVENUES (MOR-6)                                       140,769          151,783                   152,450                       150,131                    -            -
INCOME BEFORE INT; DEPREC./TAX (MOR-6)                  24,129           13,461                   108,871                        13,183                (17,094)         -
NET INCOME (LOSS) (MOR-6)                             (161,750)        (129,788)                 (135,750)                     (189,868)           175,012,838          -
PAYMENTS TO INSIDERS (MOR-9)                            44,665           76,236                       -                              -                     -            -
PAYMENTS TO PROFESSIONALS (MOR-9)                          -                -                         -                              -                  10,927          -
TOTAL DISBURSEMENTS (MOR-7)                             72,151          159,714                   104,093                         9,534                 16,894          -

***The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee***
                                                                                                                                                 CIRCLE ONE

REQUIRED INSURANCE MAINTAINED                                     Are all accounts receivable being collected within terms?                      Yes   No
   AS OF SIGNATURE DATE                        EXP.               Are all post-petition liabilities, including taxes, being paid within terms?   Yes   No
________________________________               DATE               Have any pre-petition liabilities been paid?                                   Yes   No
CASUALTY                    YES (X ) NO ( )         ___-___-___    If so, describe        Unsecured creditors
LIABILITY                  YES (X) NO ( )           ___-___-___   Are all funds received being deposited into DIP bank accounts?                 Yes   No
VEHICLE                    YES (X ) NO ( )          ___-___-___   Were any assets disposed of outside the normal course of business?             Yes   No
WORKER'S                   YES (X) NO ( )           ___-___-___    If so, describe        See Sale Order [ECF No. 468]
OTHER                      YES (X ) NO ( )          ___-___-___   Are all U.S. Trustee Quarterly Fee Payments current?                           Yes   No
                                                                  What is the status of your Plan of Reorganization?
                                                                                          Confirmation hearing set for 06/05/2019


ATTORNEY NAME:      DEBORAH WILLIAMSON                                                           I certify under penalty of perjury that the following complete
FIRM NAME:          DYKEMA GOSSETT PLLC                                                          Monthly Operating Report (MOR), consisting of MOR-1 through
ADDRESS:            112 E. PECAN STREET, STE 1800                                                MOR-9 plus attachments, is true and correct.

CITY, STATE, ZIP:   SAN ANTONIO, TX 78205                                                      SIGNED X /s/ J. Don Collier TITLE: Controller/Treasurer
TELEPHONE/FAX:      210-554-5500                                                                                                                                     5/7/2019

MOR-1
  CASE NAME:    ALL AMERICAN OIL & GAS INCORPORATED
 CASE NUMBER:   18-52693-rbk



                                          COMPARATIVE BALANCE SHEETS
ASSETS                                   FILING DATE*    MONTH                  MONTH              MONTH             MONTH            MONTH              MONTH
                                     11/12/2018 0:00       NOVEMBER                 DECEMBER           JANUARY        FEBRUARY            MARCH
CURRENT ASSETS
Cash                                 $        350,444     $        299,331      $       139,617    $       35,524    $     229,024    $       212,130
Accounts Receivable, Net                        1,404                1,404                1,404             1,404            1,404              1,404
Inventory: Lower of Cost or Market
Prepaid Expenses                            1,215,000           1,237,342              1,248,593         1,276,697        1,231,227        1,231,227
Investments
Other
TOTAL CURRENT ASSETS                        1,566,848           1,538,077              1,389,614         1,313,625        1,461,655        1,444,762                       -
PROPERTY, PLANT & EQUIP. @ COST               152,461             152,461                155,961           155,961          155,961
Less Accumulated Depreciation                 113,680             116,026                117,848           119,638          121,428
NET BOOK VALUE OF PP & E                       38,781              36,435                 38,113            36,323           34,533               -                        -
OTHER ASSETS
 1. Tax Deposits
 2. Investments in Subsidiaries
 3. Electric Deposit
 4. Net Operating Loss                     13,725,938          13,725,938             13,725,938        13,725,938       13,725,938       13,725,938
TOTAL ASSETS                         $     15,331,567     $    15,300,450       $     15,153,665   $    15,075,886   $   15,222,127   $   15,170,700     $                 -
                                     * Per Schedules and Statement of Affairs
           MOR-2                                                                                                                                        Revised 07/01/98
       CASE NAME:     ALL AMERICAN OIL & GAS INCORPORATED
      CASE NUMBER:    18-52693-rbk



                                           COMPARATIVE BALANCE SHEETS
LIABILITIES & OWNER'S                     FILING DATE*      MONTH                MONTH                MONTH               MONTH               MONTH                MONTH
EQUITY                                 11/12/2018 0:00        NOVEMBER               DECEMBER             JANUARY          FEBRUARY                MARCH
LIABILITIES
POST-PETITION LIABILITIES(MOR-4)                                      130,633             113,636             171,607              229,024            205,165
PRE-PETITION LIABILITIES                                                                                                          1,404.35
 Notes Payable - Secured                   143,814,246           143,814,246          143,814,246         143,814,246
 Priority Debt                                  12,490                12,490               12,490              12,490            1,231,227
 Federal Income Tax
 FICA/Withholding
 Unsecured Debt                              16,283,782            16,283,782          16,283,782          16,283,782            1,461,655             99,280
 Other                                                                                                                             155,961
TOTAL PRE-PETITION LIABILITIES             160,110,518           160,110,518          160,110,518         160,110,518              121,428             99,280                        -
TOTAL LIABILITIES                          160,110,518           160,241,151          160,224,154         160,282,126               34,533            304,445                        -
OWNER'S EQUITY (DEFICIT)
PREFERRED STOCK
COMMON STOCK                                    61,003                 61,003               61,003              61,003              61,003              61,003
ADDITIONAL PAID-IN CAPITAL                  14,689,473             14,689,473           14,689,473          14,689,473          14,689,473          14,689,473
RETAINED EARNINGS: Filing Date            (159,529,428)          (159,529,428)        (159,529,428)       (159,529,428)       (159,529,428)       (159,529,428)
RETAINED EARNINGS: Post Filing Date                                  (161,750)            (291,538)           (427,288)         15,222,127         174,395,683                       -
TOTAL OWNER'S EQUITY (NET WORTH)          (144,778,951)          (144,940,701)        (145,070,489)       (145,206,239)         28,948,065          14,866,255                       -
TOTAL
LIABILITIES &
OWNERS EQUITY                         $      15,331,567      $     15,300,450    $     15,153,665     $    15,075,886     $    28,982,598     $    15,170,700      $                 -
                                      * Per Schedules and Statement of Affairs
           MOR-3                                                                                                                                                  Revised 07/01/98
 CASE NAME:     ALL AMERICAN OIL & GAS INCORPORATED
 CASE NUMBER:   18-52693-rbk

                              SCHEDULE OF POST-PETITION LIABILITIES
                                          MONTH            MONTH            MONTH            MONTH            MONTH            MONTH
                                           NOVEMBER         DECEMBER            JANUARY          FEBRUARY         MARCH
TRADE ACCOUNTS PAYABLE                         70,224                 -            118,503          466,616
TAX PAYABLE
 Federal Payroll Taxes                                36           12,907             704            13,372
 State Payroll Taxes                                   0            2,728                             1,240
 Ad Valorem Taxes
 Other Taxes
TOTAL TAXES PAYABLE                                   36           15,635             704            14,611               -                      -
SECURED DEBT POST-PETITION
ACCRUED INTEREST PAYABLE
ACCRUED PROFESSIONAL FEES*                                                                                          205,165
OTHER ACCRUED LIABILITIES
 1. Salaries                                     34,245         25,791              27,357           26,489
 2. Audit & Tax preperation for 2018             23,872         22,425              25,044
 3. Other                                         2,257         49,785
TOTAL POST-PETITION LIABILITIES (MOR-3)         130,633        113,636      $      171,607   $      507,716   $     205,165    $                 -
 *Payment requires Court Approval
     MOR-4                                                                                                                    Revised 07/01/98
CASE NAME:     ALL AMERICAN OIL & GAS INCORPORATED
CASE NUMBER:   18-52693-rbk

                                                          AGING OF POST-PETITION LIABILITIES
                                                          MONTH               FEBRUARY

   DAYS                TOTAL                TRADE               FEDERAL                STATE               AD VALOREM,                  OTHER
                                           ACCOUNTS              TAXES                 TAXES               OTHER TAXES
0-30           $           205,165     $        205,165   $                 -     $              -                            $                 -
31-60                          -
61-90                          -
91+                            -
TOTAL          $           205,165     $        205,165   $                704    $              -     $                 -    $                 -

                                                          AGING OF ACCOUNTS RECEIVABLE



  MONTH            NOVMEBER                DECEMBER            JANUARY                FEBRUARY              MARCH

0-30 DAYS
31-60 DAYS
61-90 DAYS
91+ DAYS                       1,404              1,404                   1,404                1,404                1,404
TOTAL          $               1,404   $          1,404   $               1,404   $            1,404   $            1,404     $                 -

               MOR-5                                                                                                         Revised 07/01/98
        CASE NAME:          ALL AMERICAN OIL & GAS INCORPORATED
       CASE NUMBER:         18-52693-rbk
                                                               STATEMENT OF INCOME (LOSS)
                                                    MONTH                    MONTH               MONTH               MONTH               MONTH              MONTH       FILING TO
                                                     11/12 - 11/30/18         DECEMBER             JANUARY            FEBRUARY              MARCH                       DATE
REVENUES       (MOR-1)                                       140,769              151,783             152,346             150,131                                                  595,029
TOTAL COST OF REVENUES                                           104                  104                 104                 104                                                      415
GROSS PROFIT                                                 140,872              151,680             152,450             150,027                    -              -              595,444
OPERATING EXPENSES:
   Selling & Marketing                                                                                                                                                               -
   General & Administrative                                         71,870            61,982              43,579             136,845              6,167                          320,443
   Insiders Compensation                                            44,665            76,236                 -                   -                                               120,902
   Professional Fees                                                                                                                             10,927                           10,927
   Other                                                                                                                                                                             -
   Other                                                                                                                                                                             -
TOTAL OPERATING EXPENSES                                        116,536              138,219              43,579             136,845              17,094            -            452,272
INCOME BEFORE INT, DEPR/TAX (MOR-1)                              24,129               13,461             108,871              13,183             (17,094)           -            142,550
INTEREST EXPENSE                                                 41,054               71,734              72,814              66,757                                             252,359
DEPRECIATION                                                      1,559                1,211               1,179               1,179                                               5,128
OTHER (INCOME) EXPENSE*                                         143,267               70,304              61,757             121,931                                             397,259
OTHER ITEMS**                                                                                                                              175,029,932                       175,029,932
TOTAL INT, DEPR & OTHER ITEMS                                   185,879               143,249             244,621             203,051              -                -        175,790,052
NET INCOME BEFORE TAXES                                        (161,750)             (129,788)           (135,750)           (189,868)     175,012,838              -        174,395,683
FEDERAL INCOME TAXES                                                                                                                                                                 -
NET INCOME (LOSS) (MOR-1)                                      (161,750)             (129,788) $         (135,750) $         (189,868) $ 175,012,838        $       -        174,395,683
Accrual Accounting Required, Otherwise Footnote with Explanation.
* Footnote Mandatory.                               * ORRI adjustment
                                                    * court & trustee expenses
* * Calculated gain on sale of asset
               MOR-6                                                                                                                                                    Revised 07/01/98
 CASE NAME:         ALL AMERICAN OIL & GAS INCORPORATED
CASE NUMBER:        18-52693-rbk

CASH RECEIPTS AND                                           MONTH               MONTH               MONTH             MONTH             MONTH              MONTH             FILING TO
DISBURSEMENTS                                                11/12 - 11/30/18      December            January          February           March                             DATE
 1. CASH-BEGINNING OF MONTH                                          350,444           299,331            139,617           35,524          229,024                212,130            350,444
RECEIPTS:
 2. CASH SALES                                                                                                                                                                            -
 3. COLLECTION OF ACCOUNTS RECEIVABLE                                21,038                                                                                                            21,038
 4. LOANS & ADVANCES (attach list)                                                                                                                                                        -
 5. SALE OF ASSETS                                                                                                                                                                        -
 6. OTHER (See Below #1)                                                                                                      203,034                                                     -
TOTAL RECEIPTS**                                                     21,038                  -                  -             203,034               -                  -              224,072
(Withdrawal) Contribution by Individual Debtor MFR-2*                                                                                                                                     -
DISBURSEMENTS:
 7. NET PAYROLL                                                      49,009             100,481             102,360                                                                   251,850
 8. PAYROLL TAXES PAID                                                                                                                                                                    -
 9. SALES, USE & OTHER TAXES PAID                                                                                                                                                         -
10. SECURED/RENTAL/LEASES                                                                                                                                                                 -
11. UTILITIES & TELEPHONE                                                                                                                                                                 -
12. INSURANCE                                                        22,887              24,303               2,605                                                                    49,795
13. INVENTORY PURCHASES                                                                                                                                                                   -
14. VEHICLE EXPENSES                                                                                                                                                                      -
15. TRAVEL & ENTERTAINMENT                                                                                                                                                                -
16. REPAIRS, MAINTENANCE & SUPPLIES                                                                                                                                                       -
17. ADMINISTRATIVE & SELLING                                            255              34,930                589              7,584             5,967                                49,326
18. OTHER (attach list)                                                                                                                                                                   -
TOTAL DISBURSEMENTS FROM OPERATIONS                                  72,151             159,714             105,554             7,584             5,967                -              350,970
19. PROFESSIONAL FEES                                                                                                                            10,927                                   -
20. U.S. TRUSTEE FEES                                                                                                           1,950                                                     -
21. OTHER REORGANIZATION EXPENSES (attach list)                                                                                                                                           -
TOTAL DISBURSEMENTS**                                                72,151              159,714         104,093                9,534            16,894                -              350,970
22. NET CASH FLOW                                                   (51,113)            (159,714)       (104,093)             193,500           (16,894)               -             (138,314)
23. CASH - END OF MONTH (MOR-2)                                     299,331              139,617          35,524              229,024           212,130                               212,130
                                                        * Applies to Individual debtors only
             MOR-7                                      **Numbers for the current month should balance (match)                                                               Revised 07/01/98
                                                           RECEIPTS and CHECKS/OTHER DISBURSEMENTS lines on MOR-8
     CASE NAME:     ALL AMERICAN OIL & GAS INCORPORATED
     CASE NUMBER:   18-52693-rbk

                                         CASH ACCOUNT RECONCILIATION
                                         MONTH OF March, 2019

BANK NAME                               WELLS FARGO              BROADWAY                             WELLS FARGO
ACCOUNT NUMBER                          #6332552568         #                       #                 #1806269674
ACCOUNT TYPE                            OPERATING               Prof Services           TAX           PETTY CASH                    TOTAL
BANK BALANCE                        $        221,821.77     $                   -                 $        13,316.49      $             235,138.26
DEPOSITS IN TRANSIT
OUTSTANDING CHECKS                            (5,650.00)                                                     (464.64)                    (6,114.64)
ADJUSTED BANK BALANCE               $        216,171.77 $             205,165.15    $         -   $        12,851.85 $                  434,188.77
BEGINNING CASH - PER BOOKS          $        216,171.77 $                    -                    $        12,851.85 $                  229,023.62
RECEIPTS*                                                                                                     200.00                        200.00
TRANSFERS BETWEEN ACCOUNTS                   (205,165.15)             205,165.15                                                               -
(WITHDRAWAL) OR CONTRIBUTION BY
INDIVIDUAL        DEBTOR MFR-2                                                                              (6,086.94)                   (6,086.94)
CHECKS/OTHER DISBURSEMENTS*                   (11,006.62)                                                                               (11,006.62)
ENDING CASH - PER BOOKS             $                -    $           205,165.15    $         -   $         6,764.91      $             212,130.06

MOR-8                              *Numbers should balance (match) TOTAL RECEIPTS and                                    Revised 07/01/98
                                    TOTAL DISBURSEMENTS lines on MOR-7
CASE NAME:       ALL AMERICAN OIL & GAS INCORPORATED
CASE NUMBER:     18-52693-rbk

                                   PAYMENTS TO INSIDERS AND PROFESSIONALS
Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and the professionals.
Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary).
                                                MONTH                  MONTH                   MONTH                   MONTH                  MONTH                    MONTH
  INSIDERS: NAME/COMP TYPE                           11/12 -11/30           DECEMBER                JANUARY                 FEBRUARY                MARCH

  1 ROBERT MORRIS
  2 ROBERT MORRIS - EXPENSES
  3 PATRICK MORRIS                                       11,175.00               23,853.83                       -                      -                       -
  4 PATRICK MORRIS - EXPENSES                             2,634.05                2,977.05                       -                      -                       -
 3. DAVID KATZ                                           12,510.00               25,162.83                       -                      -                       -
 4. DAVID KATZ - EXPENSES                                11,029.78                8,681.87                       -                      -                       -
 5. J. DON COLLIER                                        7,216.66               15,460.66                       -                      -                       -
 6. J. DON COLLIER - EXPENSES                               100.00                  100.00                       -                      -                       -
TOTAL INSIDERS (MOR-1)                           $       44,665.49      $        76,236.24      $                -      $               -      $                -      $                 -

                                                MONTH                  MONTH                   MONTH                   MONTH                  MONTH                    MONTH
          PROFESSIONALS                              11/12 -11/30           DECEMBER                JANUARY                 FEBRUARY                MARCH

 1. GREG MURRAY                                                                                                                                          2,420.00
 2. GOODWIN PROCTOR                                                                                                                                      8,506.70
 3.
 4.
 5.
 6.
TOTAL PROFESSIONALS            (MOR-1)           $               -      $                -      $                -      $               -      $        10,926.70      $                 -

    MOR-9                                                                                                                                                             Revised 07/01/98
